In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 09-341V
                                        Filed: July 2, 2014
                                        Not for Publication

    *************************************
    MICHELLE HAMMAN,                             *
                                                 *
                                                 *
                                                 *
                  Petitioner,                    *             Repayment of excess attorneys’
                                                 *             fees; direction of additional
    v.                                           *             judgment
                                                 *
    SECRETARY OF HEALTH                          *
    AND HUMAN SERVICES,                          *
                                                 *
                  Respondent.                    *
                                                 *
    *************************************
    Diane Stadelnikas Sedar, Sarasota, FL, for petitioner.
    Ryan Pyles, Washington, DC, for respondent.

           DECISION ORDERING REPAYMENT OF EXCESS ATTORNEYS’ FEES
                     AND DIRECTING ADDITIONAL JUDGMENT1

           On October 24, 2013, the parties filed a stipulation of fact, in which they agreed on an
    appropriate amount for attorneys’ fees and costs. On October 25, 2013, the undersigned issued a
    decision awarding petitioner $60,000.00 in attorneys’ fees and costs. Judgment entered on
    January 14, 2014.
1
 Because this unpublished decision contains a reasoned explanation for the undersigned’s action
in this case, the undersigned intends to post this order on the United States Court of Federal
Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of
which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Otherwise, “the entire” order will be available to the public. Id.
        On July 1, 2014, the parties filed a Joint Motion to Amend/Correct Judgment pursuant to
Rule 60(a) of the Rules of the United States Court of Federal Claims. Following judgment,
respondent forwarded payment in the form of checks made payable to petitioners and their
counsel. These checks were received and negotiated. Petitioners’ counsel subsequently
discovered an inadvertent error in calculating her firm’s litigation costs; specifically, an
overpayment for medical records, resulting in an overpayment to petitioners’ counsel by
$2,343.47 The parties request that the Clerk issue judgment directing petitioner’s counsel to
send a check for $2,343.47 to the Department of Health and Human Services.

        The undersigned finds the parties’ request to be reasonable. Accordingly, the court
directs the clerk to enter an additional judgment in favor of respondent in the amount of
$2,343.47, representing reimbursement for the overpayment for attorneys’ fees and costs. The
award shall be in the form of a check made payable to the U.S. Department of Health and Human
Services with the case name and number referenced in the memo line. The check shall be sent
to:

                Ms. Cheryl Lee
                Division of Vaccine Injury Compensation/HRSA
                5600 Fishers Lane, 11C-26
                Rockville, MD 20857

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2

       IT IS SO ORDERED.

                                                                           s/Lisa Hamilton-Fieldman
                                                                           Lisa Hamilton-Fieldman
                                                                           Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                     2